DISSENTING OPINION.
BOND, J.
Being unable to concur in the able opinion of the learned Commissioner in this case and deeming the questions involved to be of too much importance to justify a silent disapproval, I will state the facts and reasons which convince me that the judgment in this case should be affirmed.
John Berry owned 117 acres of land in DeKalb county, Missouri. He executed a deed of trust upon it on June 1, 1888, to secure a note to one William Q. Mintern for $1100, due in five years. He died in January, 1897, leaving a wife and eight children, after having made a will wherein he constituted his wife and eldest son joint executors thereof. By the first clause of his will he devised to his wife all his personal estate with power to sell same for the payment of all his debts. The second clause of his will is, to-wit: “To my said wife I devise and bequeath full powe-r and control of all real estate with which I may die seized until our youngest child shall become of legal age, and from the issues, rents and profits of said land to support and maintain and educate our minor children.” By the third clause of his will he gave all the remainder of his estate, real and personal, sTiare and share alike, to his eight children and his wife. The note given by the testator in his lifetime, secured by deed of trust, matured in June, 1893, at which time his surviving executor made a payment of $200 on the principal of the debt and procured an extension of the remainder so that it should mature five years thereafter, to-wit, June, 1898. Between these dates the said executor paid $140 further on the principal of said ■note and all the interest accruing thereon until six months before its final maturity. On February 9,1898, W- M. Stigall, the guardian and curator of four of the *709minor children of the testator, joined Louise Masoner, one of the adult heirs, in a petition to the circuit court of DeKalb county for the appointment of some suitable person to succeed Mrs. Berry as trustee, under clause 2, supra, of the testator’s will, and Mr. Stigall was duly appointed. None of the other children joined in that proceeding. The order of appointment directed said Stigall as trustee, to-wit, “To take charge of the aforesaid estate of John Berry, deceased, and rent the same to the best advantage; and after paying all the taxes and insurance and paying for necessary repairs on said real estate, to apply the balance of the proceeds from said rent for purposes set out and contained in said will.” Under this appointment Stigall gave bond for $600. A few months thereafter, the note secured on the real estate matured, and Stigall borrowed $789.20 from one Thomas L. King, executing his note signed “W. M. Stigall, Trustee,” therefor, and undertook to secure the same by a deed of trust upon the real estate of the testator signed by himself as trustee. The note so given and so attempted to be secured was due one year after date. With the proceeds of that note Stigall paid and discharged the note and mortgage given by the testator and caused the old mortgage to be cancelled of record and caused the one given by himself to the lender to be duly recorded. Upon the maturity of the note so given by Stigall, the lender (Thomas L. King) demanded a new note and a new mortgage for the amount then due, both of which were duly executed and recorded by Stigall as trustee; and the former note and mortgage given by him in that capacity were paid and cancelled. Thereafter Stigall was sued for an accounting as trustee and sought to be removed as such by the present plaintiffs. Stigall filed a settlement on February 5, 1904, showing a balance of $124.95 of rents collected by him after taking credit for certain disbursements. The circuit court confirmed this settlement, from which an *710appeal was taken to the Kansas City Court of Appeals (Berry v. Stigall, 125 Mo. App. 264), where the judgment of the lower court was affirmed except as to an item of $4.50.
The present action was subsequently brought by the children of John Berry, one of them being a minor and suing by his guardian, for the purposes of annulling and declaring void the last mortgage or deed of trust executed upon the land of their father to Thomas L. King by W. M. Stigall, as before recited. Since thé filing of this suit Thomas L. King has died and it is now revived against W. M. Stigall and "W. A. "Wilson, his administrators. To this action the administrators answered, settingup three defenses: (1) That said W. M. Stigall as trustee under the terms of his appointment by the circuit court, before quoted, “had the right and power, the premises conceded, to execute the aforesaid note and deed' of trust to said King.” (2) That should the court find that said note and deed of trust so executed to said King are void and of no effect, then the court will declare that the defendants as administrators of the said King have a lien on the land described in said deed of trust for the amount of $789.20. (3) That, if the court should find that defendants have no lien on said land, then the court will adjudge and decree that they be “subrogated” to the rights of said William Q. Mintern, to whom a note and deed of trust had been executed by the testator, father of the plaintiffs, and that such deed of trust be declared in full force and effect for the use and benefit of the defendants.
Upon a hearing in the circuit court there was a decree entered annulling and cancelling the last mortgage or deed of trust given by Stigall as trustee to Thomas L. King. From that decree the defendants have appealed to this court.
*711I.

u "authorized Deed.

We have carefully considered the brief filed by the learned counsel for plaintiffs, and we are unable to find either in its points or argument any effort to sustain the first defense set up in their answer in this case, to-wit, that the deed of trust by Stigan as trustee conveyed the title to the property therein described to Thomas L. King, other than a claim made that in some way he got such power and authority from the decision of the Kansas City Court of Appeals in the case wherein he was sued for an accounting. No question as to the right of power of Stigall to convey the title to the real estate of John W. Berry was involved in that case, nor was any such question alluded to in the decision of that court. [Berry v. Stigall, 125 Mo. App. 264.] The sole issue in that suit was whether or not Stigall as trustee of the rents and proceeds of the plaintiffs had made proper disbursement of the moneys so received by him and might use a portion thereof to pay a note which he had given to borrow money for repairing the estate. The Kansas City Court ruled that the terms of the will created a trust in the incomes of the estate in the wife of the testator during the minority of the children to which Stigall succeeded under appointment of the circuit court and authorized him to use the rents collected by him for the repair of the property and the prevention of its decay and dilapidation. In this the Kansas City Court of Appeals was supported by the language of the clause of the will and the objects of the managerial trust created therein and also by the terms of the order of the circuit court appointing Stigall as trustee after the death of the widow. There is not the remotest hint in the decision in that case that Stigall as such trustee had any power to convey or alien the title to the real estate of John W. Berry, in any mode or for any pur*712pose. The only trust created by clause 2 of the will of John W. Berry was the power and duty therein imposed upon his wife “from the issues, rents and profits of said lands to support, maintain and educate our minor children” until the youngest should be of age. Under the terms of that clause of the will Stigall as the successor in trust had not a trace of title or vestige of estate in the lands of the testator, and his deed of trust thereon for the purpose of securing the loan made to him by Thomas L. King had no other effect upon the title therein attempted to be conveyed than would a similar instrument executed by any other stranger to the estate.
The proposition that a man without any title to real estate can make no valid disposition of it against the owners is one so transparently self-evident that it does not seem to have been nakedly presented to the appellate courts. Hence, the only rulings of such tribunals illustrative of it are those made in cases where such grantor had some estate in the land or' some power to convey it, and sought to exercise a broader right than that given. A case of this sort is Price v. Courtney, 87 Mo. 387. There, the devise to the trustee was of all the property, real and personal, of the testator in trust for his children with power in the trustee (Courtney) to sell the lands and to have all power, management and control which the testator would have had if alive. Assuming that this power gave him a right to incumber the land, the trustee executed a mortgage on a part of it and claimed to have used some of the money for the payment of taxes on other parts of the land. The heir brought a suit to annul the trust deed. After a thorough analysis of the law, this court held that the mortgage made by the trustee was void. [Ibid., p. 395.] That ruling has been affirmed in the recent case of Dougherty v. Dougherty, 204 Mo. l. c. 234, and in many intervening decisions. It is conclusive of the invalidity of the trust deed in the case "at *713bar. For, if, as determined in that case, a trustee, holding an estate in the, land with power to sell and manage the same as if the owner, could not as against his ward execute a mortgage thereon, for a much stronger reason the deed of trust executed by Stigall, who had no quality of estate in the land whatever and no authority to alien it in any form, is void.
It is only just to the learned counsel for appellants to state that they did not attempt by argument in their brief to sustain the first defense contained in their answer, averring the validity of the trust deed in any other way than upon the assumption (shown to be erroneous) that the decision of the Kansas City Court of Appeals empowered the trustee to execute it. The first defense in the answer cannot be sustained.
II.

Subrogation Equitable Lien.

As the deed of trust executed by the trustee Stigall was a simple nullity so far as the title of the plaintiffs is concerned to the land described in said instrument, the only question left is the sufficiency of the second and third defenses set up in appellants’ answer and quoted in the statement, to the effect that the administrators of Thomas L. King, the lender of the money to Stigall, are entitled as against the plaintiffs, the devisees of the land, to have it charged with a lien by subrogation or some other equity. First, as to subrogation. This doctrine having its root in the Roman law is adopted in equity jurisprudence and applied according to prescribed rules in this State and elsewhere. The parties entitled thereto are roughly divided by Mr. Pomeroy into three classes: (1) “Those who act in performance of a legal duty” arising by agreement or law. (2) “Those who act” for self-protection. (3) “Those who act at the request of the debtor, directly or indirectly, or upon invitation of *714the public and whose payments are favored by public policy.” [6 Pomeroy’s Equity Jurisprudence, sec. 921 et seq.] The writer in the succeeding pages gives examples of cases falling within his several classifications. Under the first, the party seeldng subrogation must be legally bound to pay the debt. If that is the case and he pays it, he is then entitled to be subrogated and have the benefits of all the rights and securities of the creditor whose claim he paid. Under this head all sureties whether joint debtors or otherwise may be subrogated. The author then states that the second head includes those who, though not legally bound, “yet might suffer loss if the obligation is not discharged;” and instances subsequent incumbrancers paying off prior incumbrances as being in this class. [6 Pomeroy’s Eq. Jur., sec. 921, p. 1498.] As to the third class, the author cites’ payments made neither by compulsion nor for self-protection but by a “ stranger to the obligation” at the request of some party liable for the debt, or purchasers at void judicial sales whose purchase money was applied to pay liens on the property. [Pomeroy, Ibid., p. 1499.]
The law on the subject of subrogation is clearly and definitely fixed and the parties entitled thereto defined in the decisions of this State. [Capen v. Garrison, 193 Mo. 335; Kleimann v. Gieselmann, 114 Mo. 437; Kleimann v. Gieselmann, 45 Mo. App. 497; Valle v. Fleming, 29 Mo. 152, l. c. 166; Wooldridge v. Scott, 69 Mo. 669; Bunn v. Lindsay, 95 Mo. 250; Norton v. Highleyman, 88 Mo. 621; Price v. Courtney, 87 Mo. 387; Evans v. Halleck, 83 Mo. 376; Bissett v. Grantham, 67 Mo. App. 23; Lemmon v. Lincoln, 68 Mo. App. 76.]
In the case of Valle v. Fleming, supra, the administrator, proceeding under the statute to sell the- land for the payment of debts, failed to give the proper notice. The purchaser at the sale bought in good faith. His money was used by the administrator to pay off *715a mortgage to which the land was subject. The heirs of the intestate brought suit to recover the land. The defendants were representatives of the purchaser and set up that the $50,000 paid at the sale had been used to extinguish the prior mortgage, and asked to be subrogated thereto. The Supreme Court held, over the dissent of Judge Scott, that this might be done. This case has been again and again sustained on the ground that the administrator in that case had the power to sell the land through the probate court, and that the purchaser having bought in good faith at a sale where the public were invited to bid, was entitled to be subrogated to the mortgage extinguished by his money. Clearly, the status of the purchaser in that case was radically different from that of King in the case at bar. In the case at bar, Stigall had no power whatever to mortgage the land or in any way convey title thereto. He made no attempt to do so through the machinery of the court, and made, no sale, at which the public were invited to bid. The case, therefore, bears no relation to the one at bar, which was a private transaction wherein Stigall attempted to mortgage the property of the heirs of Berry in order to obtain money to pay off an existing mortgage, the rate of interest on which had been reduced to six per cent by the extension agreement. To do this he made an agreement with the said King whereby King would lend him money at seven per cent, provided the old mortgage was cancelled and a new mortgage should be made to King, which was done at a higher rate of interest. This mortgage to King was afterwards compounded and a second mortgage and note executed to him by Stigall for the amount, to bear interest at the rate of six per cent, which latter is the mortgage sought to be annulled in this action. In the case at bar, Stigall and King simply made a mistake of law, each doubtless thinking that the two mortgages executed by Stigall were within his authority as trustee under the appoint*716ment of the circuit court of DeKalb county and as successor to the trust created in the deceased widow concerning rents of the land.
The next case, Wooldridge v. Scott, 69 Mo. 669, a creditor of an estate satisfied a demand filed against it and gave his note for the balance of an amount necessary to discharge a vendor’s lien for purchase money against the.land of the intestate upon the understanding that he should be subrogated to the vendor’s lien. 'The creditor subsequently brought a suit in equity to Sbe subrogated. The court held, “We are clear that plaintiff was not entitled to have a lien as vendor of the land, declared in his favor, either through subrogation or otherwise.”
The next case is Price v. Courtney, 87 Mo. 387. In that case, as has been seen, the trustee, though endowed with ample power to sell the land and invested with title thereto by the terms of the will, had no power to mortgage it. He did so, however, and the mortgagee set up a right to subrogation on the theory that his money had been used by the trustee for the payment of taxes on some of the lands in his hands. The court held that the proof did not show this was the purpose of the mortgage, but added the following language: “But even had it been loaned for that specific purpose and applied in accordance therewith, such loaning and such application would have created no equity of subrogation or otherwise, in favor of him who loaned the money to remove the lien. This point was expressly so decided in Wooldridge v. Scott, 69 Mo. 669. It is true that was a case where the money was loaned in order to remove a vendor’s lien, but this cannot alter the principle, which must underlie all similar transactions.” [Price v. Courtney, 87 Mo. l. c. 395.] The case of Price v. Courtney is identical with the one at bar so far as the action of the trustee in making the mortgage is concerned. In that case, as in the one at bar, there was no court proceeding but the trustee acted *717without any other authority than that given to him by the will, and undertook in excess of that authority to make a mortgage. In the case at bar, Stigall executed a mortgage without any authority of any court and concerning property in which he had no estate and no power to make a. conveyance of any sort.
The next case is Norton v. Highleyman, 88 Mo. 621. The facts were that Highleyman owned a tract of land subject to a mortgage in favor of Pettis county. Default being made, the county directed the foreclosure of the mortgage. On the day of sale, Highleyman informed the sheriff he was willing to pay all the land was worth and more than the debt. Plaintiff, whose land joined that about to he sold, appeared at the-sale to buy the same but was told that the sale would he postponed. He thereupon left, and the land was sold to Highleyman, who did not, however, pay his bid. Seven days afterwards the plaintiff appeared, and the county court being in session and being informed of the facts, ordered him to pay the sheriff the amount hid by Highleyman; and plaintiff “believing: that by so .doing he would succeed to the right of Highleyman under said hid and get a deed, paid the money and the mortgage was entered satisfied.” Plaintiff subsequently brought suit, asking to he substituted to the rights of the county and that the mortgage of the county be enforced in his favor. Demurrer to his petition was sustained. The case was appealed. The Supreme Court held that the parties had made a mistake in a matter of law, and the plaintiff was not entitled to any relief, citing and approving Price v. Courtney, supra, and adding: “Before a third party, making payment of a debt secured by mortgage, can he subrogated to the rights of the mortgagee, he must show either that he made the payment at the request of the mortgagor, or to protect some interest he had of his own at the time of the payment.” [Norton v. Highleyman, 88 Mo. l. c. 624.]
*718The next case is Bunn v. Lindsay, 95 Mo. 250. In that case in speaking of the right of plaintiff to subrogation claimed, the court said: “The facts proven show that the plaintiff is not entitled to the subrogation which he prays for, either as of right or by convention. ‘ The demand of a creditor which is paid with the money of a third person, without any agreement that the security shall be assigned or kept on foot for the benefit' of such third person, is absolutely extinguished, but the doctrine of subrogation will be applied when the person claiming its benefit has been compelled to pay the debt of a third person in order to protect his own rights or to save his own property.’ ” Citing cases and approving Price v. Courtney, supra. [Bunn v. Lindsay, 95 Mo. l. c. 259.]
The next case is Kleimann v. Gieselmann. That case originated in the St. Louis Court of Appeals and was sent to this court, and decided by Division Two. The point in judgment was the, right of one who advanced money to a debtor to pay off a deed of trust on his land, to be subrogated thereto. Mrs. Werk loaned $1600 to Mrs. Geiselmann to pay a debt owed by her deceased husband, which was secured by deed of trust on the property in controversy. The money was applied to the extinguishment of the prior incumbrance. The property was subject to homestead rights in the children and passed by devise. The court held that the transaction resulted from a.mutual mistake of law on the part of the two women, the lender thinking the widow had a right under the will to convey the property, and the widow sharing the same view; and added, ‘ ‘ Granting that there was a mutual mistake between Mrs. Werk and Mrs. Gieselmann as to the interest acquired by the latter to the property under the will of her deceased husband and right to convey the same, as she intended to do, it was merely a mistake of law against which a court of equity will not grant relief.” [Kleimann v. Gieselmann, 114 Mo. l. c. 444, *719445.] It is impossible to distinguish that case from the one at bar. Thomas L. King doubtless believed that Stigall as trustee had the right to execute a mortgage on the land in question, and Stigall doubtless took the same view. Both of them were mistaken as to the power of Stigall under his appointment as trustee" and under the will of John Berry. Equity never relieves parties from the results of a mistake of law in the absence of circumstances amounting to fraud in bringing about the contract between them. [Faust v. Birner, 30 Mo. 414; Kleimann v. Gieselmann, supra, l. c. 445.]
The next case is Capen v. Garrison, 193 Mo. 335. In that case the curator of certain minors executed a mortgage upon their property after petitioning the probate court for authority so to do for the purpose of paying off an existing incumbrance. The court made the order as requested, and the money secured by the curator was applied to the payment of the pre-existing incumbrance (which was released and cancelled of record) and to the accumulated taxes. The new deed of trust to the lender was duly recorded. The prayer of the petition of th¿ mortgagee was that his deed of trust be held to be a valid lien; that if that could not be done, then that the entry of satisfaction of the old deed of trust be set aside and he be subrogated to the rights of the creditor secured thereby; and if that could not be done, that he be entitled to have an equitable .lien on the property and a foreclosure thereof. The court in a careful opinion and after reviewing the law of this State and many of the cases cited above, was. forced to the conclusion that the lender of the money was not entitled to redress in either mode, and that the deed of trust executed to him by the curator was void; that the case in question was clearly distinguishable from the one of Valle v. Fleming, supra, in that the curator had no power to mortgage his ward’s land in order to borrow money to discharge a pre-existing in*720cumbrance under the statutes of this Statfe, whereas the administrator in the case of Valle v. Fleming, supra, did have the power to sell the land in controversy in that case for the payment of the debts of his intestate. Wherefore, it might well be held, that one of the public buying in good faith at his sale would be entitled to enforce against the owners of the land a lien for the amount of his purchase money, it having been applied to the extinguishment of a prior lien. In the case of Capen v. Garrison, supra, the court said: “The difference between that case and this is, that the administrator’s sale was for a purpose for which the law authorized a sale and the only reason the sale was not valid was irregularities in the proceeding, whereas in this case the proceedings were in due form, but the purpose for which the probate court essayed to authorize the curator to execute the deed was not one for which the law authorized the curator to incumber his ward’s land.” [Capen v. Garrison, 193 Mo. l. c. 344.] The court then in reference to the claim for an equitable lien, used this language: “The doctrine of equitable lien follows closely on that of subrogation. They both come under the maxim ‘equality is equity,’ and they are applied only in cases where the law fails to give relief and justice would suffer without them. But the doctrine of equitable lien has its prescribed boundaries as well as that of subrogation; it is not a limitless remedy to be applied according to the measure of the conscience of the particular chancellor, any more than, as an illustrious law-writer said, to the measure of his foot. The right to an equitable lien arises when a party at the request of another advances him money to be applied and which is applied to the discharge of a legal obligation of that other, but when, owing to the disability of the person to whom the money is advanced, no valid contract is made for its payment. For example, if money is advanced to a minor to pay a debt which he has incurred for necessaries furnished *721him, no action at law lies to recover of the minor on a contract express or implied for the repayment of the money loaned, yet as the money was loaned to discharge a debt for which the minor was liable at law and it was used for that purpose a court of equity will charge a lien on the minor’s property to repay the sum advanced. [3 Pomeroy, Eq. Juris., sec. 1300.] The doctrine of equitable lien is not limited to an advancement to a minor, but it is limited to cases where the same principle applies as is illustrated in the above supposed case. In the ease at bar, there was no legal obligation on these minors to pay this debt, and therefore there ivas no foundation on which to build an equitable lien. The doctrine of equitable lien applies no more in favor of a mere volunteer than does the doctrine of subrogation(The italics are ours.) [Capen v. Garrison, 193 Mo. l. c. 349, 350.] This case is absolutely determinative of the one at bar. It is bottomed on an unbroken line of authorities in this State. It has never been reversed or criticised but has been cited and approved, as is also the case of Kleimann v. Gieselmann, supra, by District Judge Sanborn in the ease of Nichols v. Waukesha Canning Co., 195 Fed. l. c. 816 and 817. In that case Judge Sanborn used the following language: “Kleimann v. Gieselmann, 114 Mo. 437, is a case quite similar in its general features to the one under consideration. A mortgage was made to take up an earlier one. The mortgaged property was the subject of a devise by will, and the new mortgage was made by the widow instead of the devisees, through a mistake of law in construing the will. The money advanced by the mortgagee was used to pay the earlier mortgage, and upon the later one being held void the person who advanced the money sought to be subrogated to the security of the first mortgage. It was held that equity could not relieve him, there being no circumstances of unfairness, fraud *722or mistake of fact, simply a pure misapprehension of law. To the same effect is Capen v. Garrison, 193 Mo. 335.”
. It is also cited and approved by the same judge in the ease of In re Lee, 182 Fed. l. c. 587 and 588.
It is impossible under the facts contained' in this record and as shown by the testimony of Stigall (who was the only witness for the defendants) to afford the personal representatives of King any relief by subrogation or equitable lien against the land described in the last mortgage to him. Stigall, when permitted to testify over the objection of plaintiffs on the ground that King, the other party to the contract, was dead, stated in reference to securing the money: “Q. At whose request? A. At my request.” There is no pretense in the brief of counsel nor an atom of evidence tending to show that King made this payment at the request of any other person than Stigall. He could not have made it at the request of Berry, for Berry had died before Stigall became trustee of the lands. He could not have made it at the request of the widow, for she had died before Stigall was appointed trustee. There is not a scintilla of testimony that he ever applied to any of the minors, who had become of age, for authority to borrow this money, nor would it have availed him if he had, because, as shown in the case of Capen v. Garrison, supra, and as is the law, the original deed of trust given by their father was not a debt against any of his children. Stigall did not even try to get the authority of the court to authorize Ms action in mortgaging the real estate of the plaintiffs. There was not a circumstance in the case wMch does not conclusively show that the transaction resulted solely from a simple mistake of law on the part of Stigall into which he and the mortgagee fell, in that they believed he.had power to execute the mortgage in question. As demonstrative of that, the lender demanded that the original mortgage be can-*723celled and delivered np and that a new one be made to him, whioh was done, and (as shown by his answer) at an increased rate of interest.
There is no possible legal viewpoint whereby this transaction growing ont of a mistake of law on the part of Stigall and King can create any right of subrogation or equity as against the heirs, who are the plaintiffs in this action. As has been shown, the law governing the case at bar has been settled by at least ten cases in the appellate courts in this State and is in perfect accord with the great weight of authority by the text-writers, above quoted, and in the decisions of other tribunals. The learned Commissioner seemed to think that some authority for a contrary notion is afforded by the case of Donohue v. Daniel, 58 Md. l. c. 600. That case simply held that a curator who had removed some incumbrances existing against his wards and their property, would have a just and legitimate claim against them and would be entitled to the benefit of a lien which he raised (“more especially when he did so by an order of the Orphan’s Court”). This latter feature is not noticed in the quotation from that case by the learned Commissioner. The case is therefore wholly distinguishable from the one at bar even if it were well reasoned or supported by authority, which is not conceded.
Nor is there any support for his view in the case of Cutter v. Burroughs, 100 Maine, l. c. 392. The doctrine there announced is simply that the law will not permit a person to sell a tract of land and take the purchase money and then because the sale is informal and void, allow him or his heirs to recover back the land and keep the money. At a mere glance it will be perceived that in the case at bar there was not a ;sale of the land by its owners — the children of John Berry — but a sale by a stranger to the title to a third party without the authority, consent or knowledge of the plaintiffs, upon his own initiative and occasioned *724by a mistake on bis part and that of the mortgagee as to his right in the premises. Clearly, if John Berry had sold this land .and gotten the money, he could not afterwards, nor could his heirs in case of his death, set up the invalidity of the sale wihile retaining the purchase money. Nothing could be more foreign to the case at bar than this citation.
Neither is there any relevancy in the authority alluded to by the learned Commissioner in Coleman v. Frazer, 66 Ky. l. c. 309, 310. The court simply announced in that case that inasmuch as lunatics, like infants and married women, are chargeable as for necessaries, therefore a person of unsound mind to whose attorney money had been loaned to relieve his estate of an incumbrance, might recover the money upon an implied promise or by subrogation. The only ground of the decision is, as said, the liability of such-persons for necessaries, to support which Parsons on Contracts is cited.
Under the statutes of this State no curator or minor can borrow money and pledge his land therefor except for education and maintenance. He is shorn of every other faculty of charging the real estate of his ward. [R. S. 1909, sec. 430; Capen v. Garrison, supra.]
The conclusion is, that the judgment of the trial court is correct and should be affirmed. The foregoing opinion is refiled as my dissent and that of Graves and Faris, JJ., to the opinion adopted in Banc in this case.